Citation Nr: 1626477	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 22, 2006, for the grant of service connection for diabetes mellitus type II.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in January 2011, at which time it was remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After a statement of the case was issued in July 2011, the Veteran perfected an appeal of the above-captioned issue, and the claim has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II was diagnosed in March 2003.

 2.  The Veteran's service connection claim for diabetes mellitus type II was received on December 22, 2006, and no communication prior to December 22, 2006, may be interpreted as a formal or informal claim of entitlement to service connection for diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for an effective date prior to December 22, 2006, for the grant of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).





(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The above-captioned claim arose from the Veteran's disagreement with the initial effective date assigned following the grant of service connection for diabetes.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in an October 2008 letter, the Veteran was advised of how effective dates are assigned. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Although the Veteran underwent VA examinations in June 2008 and March 2010, the outcome of this appeal turns on a determination as to the date that the service connection claim was filed and the date the Veteran first received a diagnosis of diabetes.  Therefore, there is no need for a medical examination or opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that action requested in the prior remand has been undertaken.  A statement of the case was issued July 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (2014).

For cases involving presumptive service connection due to herbicide exposure, there is an exception to the effective date provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was first received by VA or the date the disability arose, except as otherwise provided for claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2)-(3).  If neither circumstance exists, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of a claimant more than one year after the effective date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request if the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).  The liberalizing law that added diabetes mellitus type II to the list of diseases presumptively due to herbicide exposure in Vietnam became effective on May 8, 2001.

In this case, the record reflects that the RO received the Veteran's service connection claim for diabetes on December 22, 2006.  In a June 2008 rating decision, presumptive service connection was granted for diabetes based on herbicide exposure in Vietnam, and a 20 percent disability rating was assigned, effective December 22, 2006.  Thereafter, the Veteran appealed the effective date assigned to the grant of service connection.  

In his July 2008 notice of disagreement, the Veteran asserted that he is entitled to an effective date of one year earlier because he received a diagnosis of diabetes several years before filing his service connection claim.  In support of this, the Veteran submitted a letter from his private physician indicating that the Veteran was diagnosed with diabetes in June 2003.

A review of the record reveals no communication received prior to December 22, 2006, that could be interpreted as a formal or informal service connection claim for diabetes.  Indeed, the Veteran has not asserted that he filed his claim prior to December 22, 2006.  Thus, a service connection claim for diabetes was not pending before VA on May 3, 1989, nor was one received by VA between that date and May 8, 2001, the effective date establishing a presumption of service connection for diabetes.  As such, the Veteran is not entitled to an earlier effective date pursuant to 38 C.F.R. § 3.816. 

Additionally, the record does not show that the Veteran had a diagnosis of diabetes on May 8, 2001, and therefore, he did not meet the criteria for presumptive service connection on the effective date of the liberalizing law which added diabetes to the list of diseases presumptively due to herbicide exposure.  As such, an effective date of one year earlier is not warranted pursuant to 38 C.F.R. § 3.114.  Accordingly, the Board finds that an effective date prior to December 22, 2006, for the grant of service connection for diabetes is not warranted.  See 38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date prior to December 22, 2006, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An effective date prior to December 22, 2006, for the grant of service connection for diabetes mellitus type II is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


